DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 03/18/2022, in which claims 1 - 26, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method for encoding or decoding video data using an Enhanced Multiple Transform (EMT) scheme, the method comprising: receiving input data associated with a current block, wherein the input data corresponds to the current block to be processed by a forward transform process at an encoder side and the input data corresponds to a current coefficient block to be processed by an inverse transform process at a decoder side, the processing at the encoder and decoder sides implemented using the EMT scheme; determining a plurality of transform sets selected from DCT and DST families, wherein each transform set comprises one or more transform candidates, and at least one transform set comprises a plurality of transform candidates; determining a first transform set from the plurality of transform sets to apply in a horizontal direction to the current block at the encoder side, or to the current coefficient block at the decoder side; determining a second transform set from the plurality of transform sets to apply in a vertical direction to the current block at the encoder side, or to the current coefficient block at the decoder side; 2Serial No.: 16/494,586 Art Unit: 2487 selecting a first transform from a reduced first transform set corresponding to the first transform set, a second transform from a reduced second transform set corresponding to the second transform set, or both depending on a current block size, wherein the reduced first transform set has less candidates than the first transform set and the reduced second transform set has less candidates than the second transform set; and generating the current coefficient block according to the current block, the first transform and the second transform at the encoder side or recovering the current block according to the current coefficient block, the first transform and the second transform at the decoder side.

 	The Office Action previously rejected claims 1 - 14, 16 - 22 and 24 - 26 have been rejected under 35 U.S.C. 103(a) as allegedly unpatentable over U.S. Publication No. 2011/0310976 to Wang et al., (hereinafter, "Wang") in view of U.S. Publication No. 2016/0219290 to Zhao et al. (hereinafter, "Zhao") and U.S. Patent No. 9,300,973 to Lee, et al. (hereinafter "Lee") in further view of U.S. Publication No. 2012/0127003 to Shibahara et al. (hereinafter, "Shibahara").

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487